DETAILED ACTION
	This action is responsive to 05/03/2021.
	Claims 1-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 8-9 and 16 are objected to because of the following informalities:  
For claims 8 and 16, in line 2, change “first node” to “first transistor”. 
For claim 9, in line 2, insert a comma between “third” and “fifth”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent 10,388,794 B2), hereinafter Lee, in view of Avci et al. (US Patent 9,871,106 B2), hereinafter Avci.
Regarding claim 1, Lee discloses a pixel (see fig. 1), comprising: a light emitting element (organic light emitting diode (OLED)-see fig. 1); a first transistor connected between a first node (i.e., node corresponding to gate of T1-see fig. 1) and the light emitting element to control current flowing from a first driving power source through the light emitting element to a second driving power source (driving transistor T1-see fig. 1); a second transistor connected between a data line and the first transistor (switching transistor T2-see fig. 1), and turned on in response to a first scan signal (i.e., T2 turned on by scan signal Sn supplied by scan line 151-see fig. 1); a third transistor connected between the first transistor and the first node (compensation transition T3-see fig. 1), and turned on in response to the first scan signal (i.e., gate of T3 is controlled by scan signal Sn-see fig. 1); and a fourth transistor (initialization transistor T4-see fig. 1) connected between an initialization power line and the first node (i.e., T4 is connected to gate of T1 and initialization voltage VINT supplied via initialization voltage line 192-see fig. 1), and turned on in response to a second scan signal (i.e., previous scan signal Sn-1 supplied by scan line 152 (see fig. 1)).
Lee does not appear to expressly disclose wherein the fourth transistor is a tunneling field effect transistor comprising a source area and a drain area that are spaced apart from each other by a predetermined distance and have opposite conductivities, a channel area provided between the source area and the drain area, 
Avci is relied upon to teach wherein the fourth transistor is a tunneling field effect transistor (see fig. 2, TFET 200) comprising a source area (source region 204-see fig. 2 and [col. 2, ll. 60-61]) and a drain area (drain region 206) that are spaced apart from each other (see fig. 2 and [col. 2, ll. 60-63]-source region 204 and drain region 206 are separated by channel region 208) and have opposite conductivities (i.e., drain and source region are doped with opposite carriers-see [col. 2, ll. 60-col. 3, ll. 4]), a channel area provided between the source area and the drain area (i.e., channel region 208-see fig. 2), and a gate electrode provided on the channel area (i.e., gate 212 provided on the channel region 208-see fig. 2) with a gate insulating layer interposed therebetween (i.e., gate dielectric 210-see fig. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Avci with the invention of Lee by utilizing a tunnel field effect transistor (TFET) as an initialization transistor for the pixel circuit, as taught by Avci, as a simple substitution of one element (a thin-film transistor) for another (a TFET) to obtain predictable results (reduction in a leakage current through the transistors).
Regarding claim 10, Lee discloses a display device (see [col. 1, ll. 35-36]), comprising: a substrate (substrate (110-see fig. 3) on which display elements, such as transistors, are formed-see [col. 1, ll. 49-50]) including a display area and a non-display area (unit pixels are repeatedly arranged to form a display area (see [col. 3, ll. 24-25]), a non-display area inherently surrounds the display area); pixels pixels PX-see fig. 1), emission control lines (emission control lines 153-see fig. 1), and data lines (data lines 171-see fig. 1), and located in the display area of the substrate (i.e., on the display substrate 110-see fig. 3); and a driver configured to drive the scan lines, the emission control lines, and the data lines (an OLED display device inherently has a driver for driving scan, emission, and data lines), wherein at least one pixel among the pixels comprises: a light emitting element (organic light emitting diode (OLED)-see fig. 1); a first transistor connected between a first node (i.e., node corresponding to gate of T1-see fig. 1) and the light emitting element to control current flowing from a first driving power source through the light emitting element to a second driving power source (driving transistor T1-see fig. 1); a second transistor connected between a data line and the first transistor (switching transistor T2-see fig. 1), and turned on in response to an a first scan signal (i.e., T2 turned on by scan signal Sn supplied by scan line 151-see fig. 1); a third transistor connected between the first transistor and the first node (compensation transition T3-see fig. 1), and turned on in response to the first scan signal (i.e., gate of T3 is controlled by scan signal Sn-see fig. 1); and a fourth transistor (initialization transistor T4-see fig. 1) connected between an initialization power and the first node (i.e., T4 is connected to gate of T1 and initialization voltage VINT supplied via initialization voltage line 192-see fig. 1), and turned on in response to a second scan signal (i.e., previous scan signal Sn-1 supplied by scan line 152 (see fig. 1)).
Avci is relied upon to teach wherein the fourth transistor is a tunneling field effect transistor (see fig. 2, TFET 200) comprising a source area (source region 204-see fig. 2 and [col. 2, ll. 60-61]) and a drain area (drain region 206) that are spaced apart from see fig. 2 and [col. 2, ll. 60-63]-source region 204 and drain region 206 are separated by channel region 208) and have opposite conductivities (i.e., drain and source region are doped with opposite carriers-see [col. 2, ll. 60-col. 3, ll. 4]), a channel area provided between the source area and the drain area (i.e., channel region 208-see fig. 2), and a gate electrode provided on the channel area (i.e., gate 212 provided on the channel region 208-see fig. 2) with a gate insulating layer interposed therebetween (i.e., gate dielectric 210-see fig. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Avci with the invention of Lee by utilizing a tunnel field effect transistor (TFET) as an initialization transistor for the pixel circuit, as taught by Avci, as a simple substitution of one element (a thin-film transistor) for another (a TFET) to obtain predictable results (reduction in a leakage current through the transistors).
Regarding claims 2 and 11, Avci is further relied upon to teach wherein the source area of the fourth transistor includes p-type impurities, and the drain area of the fourth transistor includes n-type impurities (the source region 204 may comprise a semiconductor material that is doped with an p-type dopant species, and drain region 206 may comprise a semiconductor material that is doped with an n-type dopant species-see [col. 2, ll. 65-col. 3, ll. 2]).
Regarding claims 3 and 12, Lee discloses wherein the fourth transistor comprises a lightly doped region provided between the drain area and the channel area, and wherein the lightly doped region includes n-type impurities having a concentration lower than that of the drain area (see, for example, fig. 11, with description in [col. 10, ll. 65-col. 11, ll. 14], which further discloses lightly doped drain areas (LDD) formed between the initialization channel 131d and the initialization source electrode 136d, and between initialization channel 131d and the initialization drain electrode 137d).  
Regarding claim 7, Avci is further relied upon to teach wherein the third transistor is a tunneling field effect transistor (see fig. 2, with description in [col. 2, ll. 45-col. 3, ll. 11]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Avci with the invention of Lee by utilizing a tunnel field effect transistor (TFET) as a compensation transistor for the pixel circuit, as taught by Avci, as a simple substitution of one element (a thin-film transistor) for another (a TFET) to obtain predictable results (reduction in a leakage current through the transistors).
Regarding claim 8, Lee discloses further comprising: a fifth transistor connected between the first [[node]] transistor and the first driving power source (operation control transistor T5-see fig. 1), and turned off when an emission control signal is supplied to an emission control line (i.e., gate G5 of T5 is to emission control line 153-see fig. 1); a sixth transistor connected between the first transistor and the light emitting element (emission control transistor T6-see fig. 1), and turned off when the emission control signal is supplied to the emission control line (i.e., gate G6 of T6 is connected to the emission control line 153-see fig. 1); and a seventh transistor connected between the initialization power line and the light emitting element (i.e., bypass transistor T7-see fig. 1).
Regarding claim 9, Lee discloses wherein the first, second, third, fifth, sixth, and seventh transistors are P-type thin film transistors (see fig. 1).  
Regarding claim 16, wherein the pixel comprises: a fifth transistor connected between the first [[node]] transistor and the first driving power source (operation control transistor T5-see fig. 1), and turned off when an emission control signal is supplied to an emission control line (i.e., gate G5 of T5 is to emission control line 153-see fig. 1); a sixth transistor connected between the first transistor and the light emitting element (emission control transistor T6-see fig. 1), and turned off when the emission control signal is supplied to the emission control line (i.e., gate G6 of T6 is connected to the emission control line 153-see fig. 1); and a seventh transistor connected between the initialization power line and the light emitting element (i.e., bypass transistor T7-see fig. 1), and turned on in response to a third scan signal (gate G7 of the bypass transistor T7 is connected to bypass control line 158, which transmits a bypass signal BP-see fig. 1), wherein the first, second, third fifth, sixth and seventh transistors are P-type thin film transistors (see fig. 1). 
Regarding claim 21, Lee discloses a pixel (see fig. 1), comprising: a light emitting element (organic light emitting diode (OLED)-see fig. 1); a first transistor connected between a first node (i.e., node corresponding to gate of T1-see fig. 1) and the light emitting element to provide a current from a first driving power source to the light emitting element (driving transistor T1-see fig. 1); a second transistor connected between a data line and the first transistor (switching transistor T2-see fig. 1), and connected to a first scan line (i.e., T2 turned on by scan signal Sn supplied by scan line 151-see fig. 1); a third transistor connected between the first transistor compensation transition T3-see fig. 1), and connected to the first scan line (i.e., gate of T3 is controlled by scan signal Sn-see fig. 1; and a fourth transistor (initialization transistor T4-see fig. 1) connected between an initialization power line and the first node (i.e., T4 is connected to gate of T1 and initialization voltage VINT supplied via initialization voltage line 192-see fig. 1), and connected to a second scan line (i.e., previous scan signal Sn-1 supplied by scan line 152 (see fig. 1)).
Lee does not appear to expressly disclose wherein the fourth transistor is a tunneling field effect transistor.
Avci is further relied upon to teach wherein the fourth transistor is a tunneling field effect transistor (see fig. 2, with description in [col. 2, ll. 45-col. 3, ll. 11]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Avci with the invention of Lee by utilizing a tunnel field effect transistor (TFET) as an initialization transistor for the pixel circuit, as taught by Avci, as a simple substitution of one element (a thin-film transistor) for another (a TFET) to obtain predictable results (reduction in a leakage current through the transistors).
Allowable Subject Matter
Claims 4-6, 13-15, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 4 and 13 recite the limitations “wherein the gate electrode of the fourth transistor comprises a lower surface provided on the gate insulating layer, an upper surface facing the lower surface, and first and second side surfaces coupling the lower surface and the upper surface, wherein the first side surface extends from a boundary point between the lightly doped region and the channel area to a side of the upper surface with a first inclination, and the second side surface extends from a boundary point between the channel area and the source area to the other side of the upper surface with a second inclination, and wherein the first inclination and the second inclination are different from each other.” None of the references of record teaches or suggests these limitations. Claims 5 and 6 depend from and further limit claim 4 and claims 14-15 depend from and further limit claim 13, and are therefore equally indicated as allowable. Similarly, claims 22-24 recite limitations that are not taught or suggested by the references of record.
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The references of record fail to teach or suggest the manufacturing method recited in claim 17, particularly, the references of record fail to teach “A method of manufacturing a display device, comprising: forming a semiconductor pattern on a substrate, and then forming a channel area of at least one transistor in the semiconductor pattern; sequentially stacking a gate insulating layer and a conductive layer on the semiconductor pattern; forming a first photosensitive pattern including a first opening on the conductive layer, and then removing a portion of the conductive layer corresponding to the first opening to form a conductive pattern and expose a portion of the gate insulating layer; doping a first concentration of n-type impurities using the first photosensitive pattern and the conductive pattern as a mask to form a first doping area adjacent to a side of the channel area in the semiconductor pattern; removing a part of each of the first photosensitive pattern and the conductive pattern by performing an ashing process, and then doping a part of an area of the semiconductor pattern adjacent to the first doping area with a second concentration of n-type impurities to form a second doping area adjacent to the first doping area; forming a second photosensitive pattern that covers the first and second doping areas and a portion of the conductive pattern adjacent to the second doping area, and then patterning the portion of the conductive pattern using the second photosensitive pattern as a mask to form a gate pattern; and doping a first concentration of p-type impurities using the second photosensitive pattern and the gate pattern as a mask to form a third doping area adjacent to the other side of the channel area in the semiconductor pattern.” 
Claims 18-20 depend from and further limit claim 17, and are therefore equally allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627